     Case 2:14-cv-00601-MHT-JTA Document 2983 Filed 09/24/20 Page 1 of 2




     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,                )
                                      )
        Plaintiffs,                   )
                                      )         CIVIL ACTION NO.
        v.                            )           2:14cv601-MHT
                                      )
JEFFERSON S. DUNN, in his             )
official capacity as                  )
Commissioner of                       )
the Alabama Department of             )
Corrections, et al.,                  )
                                      )
        Defendants.                   )

                                   ORDER

       Based on the representations made on the record

during the status conference on September 23, 2020, it

is ORDERED that:

       (1) Defendants shall submit to the court by 5:00

p.m.    on   September      29,   2020,    a   clarification       of      the

specific provisions that have been rendered unworkable

by    COVID-19,     why    they    are    unworkable,      and   proposed

modifications with sufficient specificity to allow the
      Case 2:14-cv-00601-MHT-JTA Document 2983 Filed 09/24/20 Page 2 of 2




court to determine how to proceed efficiently as to those

provisions.

       (2) Plaintiffs shall submit to the court by noon on

October 2, 2020, a response indicating which, if any, of

the     identified      stipulations       should    be   terminated        or

modified in light of the defendants’ clarifications.

       DONE, this the 24th day of September, 2020.

                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE




                                      2
